 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JESSICA H. JORDAN,                               No. 2:18-cv-02717-KJM-AC
12                       Plaintiff,
13           v.                                        ORDER
14    BANK OF AMERICA, N.A., et al.,
15                       Defendants.
16

17                  On September 9, 2019, the parties filed a notice of settlement between plaintiff and

18   defendant Bank of America, N.A. ECF No. 42. The court acknowledged the notice, and set the

19   deadline for dispositional documents as October 10, 2019. ECF No. 44. As of the date of this

20   order, the parties have not filed dispositional documents and have therefore missed this deadline.

21                  IT IS THEREFORE ORDERED that the parties meet and confer and notify the

22   court by October 23, 2019 regarding: (1) the status of settlement and (2) whether it is necessary

23   to further continue the hearing on Bank of America’s motion to dismiss, currently scheduled for

24   November 6, 2019. ECF No. 53

25   DATED: October 17, 2019.

26
                                                      UNITED STATES DISTRICT JUDGE
27

28
                                                       1
